Citation Nr: 0303073	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-03 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) indicates that the appellant served on 
active duty from March 1994 to June 1997.  


The current appeal arose from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to a 
permanent and total disability rating for pension purposes.

The case has been forwarded to the Board of Veterans' Appeals 
for appellate review.


FINDING OF FACT

The evidence shows that the disabilities for which the 
appellant seeks a permanent and total disability rating for 
pension purposes are the result of his own willful 
misconduct.


CONCLUSION OF LAW

The criteria for a permanent and total disability for rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1521, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(n), 3.301(b) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot assist 
in the development of a claim that is not well grounded), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though VA did not expressly 
consider the provisions of the VCAA, its development and 
adjudication of the claim was consistent with them and the 
amendments to 38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), 
and VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
appellant of which information and evidence is to be provided 
by the claimant, and which evidence, if any, it would attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159.  The record shows 
that VA has met its duties.  

The appellant was notified of evidence and information needed 
to substantiate and complete his claim and who had what 
duties in the VA Form 21-526 submitted in April 2001, VA's 
May 2001 notice letters to him, the VA Form 21-4176 he 
submitted in June 2001, VA's August 2001 administrative and 
rating decisions and notice letter to appellant, VA's March 
2002 statement of the case and enclosed VA Form 9 with 
instructions.

The Board concludes that the discussions in the 
correspondence provided to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.103 (2002).  The appellant's wife, acting on 
his behalf, submitted a report from Dr. Moore in April 2001 
with his VA Form 21-526 and indicated in his April 2001 VA 
Form 21-526 that there were no pertinent records.   The RO 
wrote to law enforcement agencies in May 2001 and received 
adequate responses from them.  Crash report records compiled 
by a state trooper have been received, as has a June 2001 
letter from another state trooper.  VA provided the appellant 
with a VA Form 21-4142 which his wife submitted on his behalf 
in June 2001.  Additionally, in November 2002, VA advised the 
appellant that he could submit additional evidence.  
Reasonable attempts were made to obtain identified relevant 
evidence.

The communications from VA to the appellant informed him of 
the type of evidence which would be relevant and assisted him 
in providing it.  In this case, VA's actions are consistent 
with the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), 
and the duty to assist and the duty to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

VA's development and adjudication of the appellant's claim 
was consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under the new 
law.

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.


Analysis

The appellant predicates his pension entitlement on diseases 
and/or injuries which he and private medical evidence 
indicate resulted after a motor vehicle accident which 
occurred on March 13, 2001.  He was born in December 1974, 
had two years of college, and last worked in February 2001, 
in an undescribed occupation.  

The RO has denied pension because the March 13, 2001 motor 
vehicle accident was the result of his own willful misconduct 
and because there are no disabilities shown which are 
unrelated to the motor vehicle accident.  

According to the appellant's April 2002 VA Form 9, he does 
not think that the motor vehicle accident was due to his own 
willful misconduct.

April 2001 private medical examination reports diagnose 
status post motor vehicle accident with a severe closed head 
injury; respiratory failure requiring a tracheostomy; 
aspiration pneumonia; and fracture of left "lateral mass 
C6" and bronchopneumonia.  The attending physician indicates 
that they each were due to the March 11, 2001 motor vehicle 
accident, and that as a result of the disabilities, he is in 
need of aid and attendance and housebound.

In light of the facts in this case, the essential question is 
whether the evidence shows that the diseases or injuries he 
has which were sustained in March 2001 were not the result of 
his own willful misconduct.

The provisions of 38 U.S.C.A. § 1521 (West 1991 & Supp. 2002) 
indicate that the Secretary shall pay a prescribed pension to 
each appellant of a period of war who meets the service 
requirements and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
appellant's willful misconduct. 

Disability pension is not payable for any condition due to 
the appellant's own willful misconduct.  
38 C.F.R. § 3.301(b).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

38 C.F.R. § 3.1(n) indicates that willful misconduct means an 
act involving conscious wrongdoing or known prohibited 
action.  A service department finding that injury, disease or 
death was not due to misconduct will be binding on the 
Department of Veterans Affairs unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the Department of Veterans Affairs.

38 C.F.R. § 3.1(n)(1) indicates that willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.

38 C.F.R. § 3.1(n)(2) indicates that mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.

38 C.F.R. § 3.1(n)(3) indicates that willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death. [38 C.F.R. § 3.1(n)(1),(2), and 
(3)].

The preponderance of the evidence in this case shows that the 
appellant's motor vehicle accident and the injuries therefrom 
were the result of his own willful misconduct.  

According to the crash report papers prepared by a Louisiana 
state trooper who investigated the accident just after it 
occurred, the appellant was the only passenger in the private 
vehicle he was driving on March 13, 2001 at 23:45.  The 
vehicle was traveling eastbound on a paved road.  It was 
night time.  The posted speed limit was 35 miles per hour.  
The vehicle crossed a yellow no-passing center line while 
negotiating a right hand curve.  The vehicle was then steered 
to the right as indicated by yaw marks located in the 
westbound lane.  The vehicle then crossed back into the 
eastbound lane, at which time it was steered to the left in 
attempt to gain control.  The vehicle rotated 
counterclockwise and exited the roadway left.  

The vehicle entered the north ditch where it struck a utility 
pole with its passenger side.  The appellant was unrestrained 
and sustained serious injuries.  No other vehicles were 
involved.  The appellant was unable to make a statement due 
to his injuries.  It was estimated that the vehicle's speed 
had been 60 miles per hour.  Due to the severity of the 
accident, at 04:05 on March 14, 2001, a registered nurse drew 
two vials of blood from the appellant in the trooper's 
presence.  Later testing of those samples revealed the 
appellant's blood alcohol content to be 0.07 grams percent  
The appellant was cited with careless operation, driving with 
a suspended license, and operating a motor vehicle without a 
seat belt.  

The report papers indicate that the pavement had been dry 
black top, there were no vision obscurements, there were no 
roadway defects, that the appellant had been inattentive or 
distracted, that careless operation of the vehicle had 
contributed to the crash, that there were no vehicle defects 
observed, that the primary factor in the crash had been 
violations, and that the vehicle ran off the road due to 
driver violations.

The state trooper's crash report papers indicate that 
violations had been the primary factor in the crash.  The 
best evidence of record shows that the appellant was driving 
carelessly and speeding at about 60 miles an hour around a 
curve in the presence of a solid yellow line and a posted 
speed limit of 35.  He had consumed enough alcohol to 
register a blood alcohol content of 0.07 four hours and 20 
minutes after the accident.  The evidence indicates that his 
vehicle crossed the solid yellow line and that he tried to, 
but was not able to, regain control of the vehicle.  

It appears that speed and/or crossing the yellow line, and/or 
carelessness, and/or alcohol is what caused the crash.  The 
appellant has not asserted that anybody or anything forced 
him to consume alcohol, or to be careless, or to speed, or to 
cross the yellow line.  It appears that each of his actions 
was willful and/or deliberate.  The speed and/or 
carelessness, and/or alcohol usage, and/or yellow line 
crossing, alone or in some combination, were the misconduct 
responsible for his injuries.  No other explanation is 
offered, and a preponderance of the evidence shows this to be 
the case.  

The appellant was traveling an estimated 25 miles per hour 
over the posted 35 mile per hour speed limit.  He was doing 
this on a curve.  He had been notified by the solid yellow 
line not to cross over into the other lane.  The speed limit 
was posted.  He had consumed alcohol.  All of his actions 
were willful and were misconduct.  He was involved in 
conscious wrongdoing and known prohibited action, and it was 
deliberate, intentional, and with knowledge or reckless 
disregard of its probable consequences.

The preponderance of the evidence shows that the appellant's 
failure to wear a seatbelt was also willful misconduct.  
There is no evidence indicating that he was forced not to 
wear one, or that he was wearing one.  Moreover, it was 
against the law.  It was not merely malum prohibitum but 
malum in se.  It was to prevent injuries.  Any additional 
injuries the appellant sustained as a result of his failure 
to wear a seatbelt were due to his own willful misconduct.

The appellant has offered no probative evidence indicating 
that his injuries were not the result of his own willful 
misconduct.  The preponderance of the evidence he submitted 
shows that he willfully engaged in misconduct, and that such 
misconduct caused his disabilities.  

The best proof that there was no misconduct, supplied by his 
wife on his behalf in June 2001, were her assertions that 
there were no alcoholic intoxicants or misconduct of any kind 
involved in the accident, that he was "just driving" and 
that he "some how" lost control of the vehicle and could 
not get it back under control.  This is not very persuasive 
evidence that he was not engaging in willful misconduct and 
that his willful misconduct did not cause the motor vehicle 
accident, in light of the other evidence.  The crash report 
papers indicate that the appellant's blood alcohol content as 
derived from his blood sample four hours and 20 minutes after 
the accident was 0.07.  That report is considered much more 
reliable than her June 2001 statement.  Moreover, she 
indicated in a June 2001 VA Form 21-4138 that she filled the 
form out only to the best of her knowledge.  

The crash report papers are the best evidence, as they were 
prepared by a state trooper who investigated the accident 
just after it happened and they are very detailed.  Contrary 
to her explanation that he was just driving and somehow lost 
control, the crash reports convincingly indicate that the 
appellant was careless and speeding and lost control because 
he violated the law.

The appellant in April 2002 indicated that in his opinion, 
the accident was not due to his own willful misconduct.  What 
is absent from his opinion which prevents it from being 
accorded much probative value are any reasons for why he has 
his opinion.

The appellant's speeding 25 miles above the posted speed 
limit was known prohibited action.  It involved deliberate 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  The same applies to his 
careless driving.

A state trooper indicated that his operation of the vehicle 
was "careless".  The appellant deliberated before he sped 
and drove carelessly and/or the appellant intended to speed 
and drive carelessly, and he had wanton or reckless disregard 
of its probable consequences.  The fact of his deliberation 
or intent is inferred from his conscious attempt to regain 
control of the vehicle after it had crossed over the yellow 
no-passing line.  He was cognizant of what he was doing.  The 
conclusion that he knew of or had wanton or reckless 
disregard for the consequences of his actions is made based 
on common sense.  Everybody knows or should know that driving 
a vehicle about 25 miles per hour above a posted speed limit 
of 35 miles per hour, around a curve, is probably going to 
result in a motor vehicle accident.

The representative asserted in October 2002 that the 
appellant was not even given a traffic ticket.  In the 
context of the facts, this information is not very probative.  
First, the crash report states that three violations were 
cited.  It also states that notices of the violations were 
not issued.  However, it states that the appellant was 
transported to a medical facility and that the vehicle he was 
driving was towed.  



The more probative evidence -- the crash report papers and 
the June 2001 letter from a state trooper -- indicate that 
the appellant was cited as indicated.  Moreover, whether the 
appellant was given traffic tickets is not what is at issue.  
Rather, his actual behavior is.  A person does not have to be 
issued a citation in order to be considered to have engaged 
in willful misconduct.  Moreover, the crash reports are 
indicative of his willful misconduct and its proximate cause 
to his injuries.

The representative also indicated that "acting unwisely does 
not amount to willful misconduct", and cited Smith v. 
Derwinski, 2 Vet. App.241, 246 (1992).  The Board has 
reviewed Smith and finds that Smith did not say that.  Smith 
said that VA must explain why the conduct in question 
satisfies VA's definition of willful misconduct.  The 
appellant's conduct constituted deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  It involved conscious 
wrongdoing and known prohibited action.  He was going about 
25 miles per hour over the speed limit, around a curve, after 
he had consumed alcohol, and a state trooper who observed the 
roadway and the aftermath of the accident indicated that he 
had been careless.

The representative has further stated that the Board must 
address the applicability of 38 C.F.R. § 3.301(c)(2).  The 
Board notes that the appellant did not simply drink alcohol.  
He sped and was carelessly driving also.  Some combination of 
these factors was the willful misconduct which caused his 
disabilities.

In short, whatever the exact circumstances were, his choosing 
to do the things he did to cause the accident was willful, 
and his choices that resulted in the injuries were 
misconduct.  Individually or in some combination, the things 
he did constituted willful misconduct which was the proximate 
cause of his injuries.  Deliberate or intentional wrongdoing 
was present, as was either knowledge or wanton and reckless 
disregard of its probable consequences.  He attempted to 
steer the vehicle back into control, indicating that he had 
been deliberate or intentional beforehand in speeding and 
driving carelessly.  


If he did not know what the probable consequences were of 
attempting to negotiate a curve at about 60 miles per hour 
when the speed limit was 35, he was wanton and reckless in 
his disregard of them.

Since no disabilities not the result of his own willful 
misconduct are shown, entitlement to a permanent and total 
disability rating for pension purposes is not warranted.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.1(n), 3.301(b).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

